DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101 & § 112 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

2.	Claim 27, directed to both a process of using a transistor device and a transistor device, is rejected under 35 U.S.C. 101 because it improperly embraces or overlaps two different statutory classes of invention, namely, a process and a machine or manufacture, which statutory classes are set forth only in the alternative in 35 U.S.C. 101.  See MPEP 2173.05(p).
	Also, Claim 27 is rejected under 35 U.S.C. 112(b) because it is directed to both a process of using a transistor device recited in the preamble and a transistor device recited in the body of the claim.  As a result, the scope of the claim cannot be determined.  See Ex parte Lyell 17 USPQ2d 1548 (8/16/1990).
In addition, the process of use, which is only in the preamble and recites one single step of “contacting the sample with a transistor device”, does not appear provide active, positive steps delimiting how this use is actually practiced, may be considered indefinite (see, for example, Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986)) or may be considered an improper process (see, for example, Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), and Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966))  
	Claims 28-46, depend from rejected claim 27 and include all limitations of claim 27 therefore are rejected for the same reasons.

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(A) Fuerst et al. U.S. Patent 9,910,007 B2 discloses and claim a method for detecting at least one analyte in a fluid (using the sensor device of claim 1) comprising connecting the detector chamber with the fluid in such a way that the analyte penetrates into the detector chamber, influencing at least one electrical property of the electrical sensor with the detector substance wherein the level of influence on the at least one electrical property is based upon a concentration of the analyte in the detector chamber, and reversibly binding the analyte with the receptor. 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


09-06-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818